Citation Nr: 9903019	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of multiple joints, including 
shoulders and both hips, with avascular necrosis of the left 
hip.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatitis as a result of herbicide exposure.  

3.  Entitlement to an increased rating for postoperative 
lumbar disc disease, currently rated as 40 percent disabling.  

4.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The RO denied service connection for a skin condition in 
August 1982.  The RO denied service connection for arthritis 
of multiple joints, as secondary to lumbar disc disease in 
June 1994.  These decisions are final and VA can reopen and 
review the claims only if the veteran submits new and 
material evidence.  It does not matter how the RO handled the 
claim, the Board must consider the threshold jurisdiction 
issue of whether new and material evidence has been submitted 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991.  See also Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996).  Therefore, the issues certified to the Board as 
entitlement to service connection for "degenerative joint 
disease of multiple joints, including shoulders and both 
hips, with avascular necrosis of the left hip, as secondary 
to the service-connected disability of postoperative lumbar 
disc disease" and  "dermatitis as the result of exposure to 
herbicides" must be whether the veteran has submitted new 
and material evidence to reopen the claims.  

An August 1997 rating decision considered other issues: 
entitlement to a total rating based on individual 
unemployability, service connection for pes planus, and 
service connection for a right hand nerve deficiency.  These 
issues are not before the Board.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the claims 
adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of an issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998').  The 
Court has noted that:  Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other "agency of original jurisdiction" (AOJ) (see 
Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) 
before a claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  Beyond the rating 
decision, none of the steps required for jurisdiction have 
been satisfied.  

More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, No. 96-829 (U.S. Vet. App. May 8, 1998).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  On July 17, 1996, the veteran was sent a notice of the 
rating decision denying service connection for degenerative 
joint disease of multiple joints, including shoulders and 
both hips, with avascular necrosis of the left hip; service 
connection for dermatitis as a result of herbicide exposure; 
and an increased rating for postoperative lumbar disc 
disease.  

3.  In September 1996, the veteran was sent a statement of 
the case on issues including service connection for 
degenerative joint disease of multiple joints, including 
shoulders and both hips, with avascular necrosis of the left 
hip; service connection for dermatitis as a result of 
herbicide exposure; and an increased rating for postoperative 
lumbar disc disease.  The cover letter informed the veteran 
that his appeal should address the benefit he wanted, the 
facts he disagreed with and the errors he believed had been 
made in the law.  He was also informed of the need to make a 
timely submission of the appeal.  

4.  Within a year of the notice of the July 1996 rating 
decision, the veteran did not request an extension or submit 
an appeal which alleged specific error of fact or law in the 
denial of service connection for degenerative joint disease 
of multiple joints, including shoulders and both hips, with 
avascular necrosis of the left hip; service connection for 
dermatitis as a result of herbicide exposure; or an increased 
rating for postoperative lumbar disc disease.  

5.  In September 1998, in accordance with 38 C.F.R. 
§§ 20.302, 20.303 (1998), the appellant and representative 
were given notice that the adequacy of the appeal was at 
issue and a period of 60 days to present written argument.  
More than 60 have elapsed without response.  


CONCLUSIONS OF LAW

1.  The substantive appeal is not adequate on the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of multiple joints, including 
shoulders and both hips, with avascular necrosis of the left 
hip.  38 C.F.R. §§ 20.202, 20.203 (1998).  

2.  The substantive appeal is not adequate on the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatitis as a result of herbicide exposure.  38 C.F.R. 
§§ 20.202, 20.203 (1998).  

3.  The substantive appeal is not adequate on the issue of 
entitlement to an increased rating for postoperative lumbar 
disc disease, currently rated as 40 percent disabling.  
38 C.F.R. §§ 20.202, 20.203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board remands the issue of entitlement to an increased 
rating for post traumatic stress disorder (PTSD) and 
dismisses the other issues.   

The Board raised the issue of the adequacy of the allegations 
of error of fact or law in the veteran's substantive appeal.  
The current appeal arises from a July 1996 rating decision, 
which denied: service connection for PTSD; service connection 
for degenerative joint disease of multiple joints, including 
shoulders and both hips, with avascular necrosis of the left 
hip, as secondary to the service-connected disability of 
postoperative lumbar disc disease; service connection for 
dermatitis as the result of exposure to herbicides; an 
increased rating for the postoperative residuals of lumbar 
disc disease, currently rated as 40 percent disabling; and an 
increased (compensable) rating for the residuals of malaria.  
On July 17, 1996, the veteran was sent a notice of that 
decision.  He had one year from that date, or 60 days from 
the statement of the case, which ever was longer, to file a 
substantive appeal.  38 C.F.R. 20.302(b) (1998).  

A timely notice of disagreement was received by the RO in 
August 1996.  In a September 1996 rating decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
rating.  The statement of the case, mailed September 16, 
1996, covered the issues of service connection for 
degenerative joint disease of multiple joints, including 
shoulders and both hips, with avascular necrosis of the left 
hip, as secondary to the service-connected disability of 
postoperative lumbar disc disease; service connection for 
dermatitis as the result of exposure to herbicides; and an 
increased rating for the postoperative residuals of lumbar 
disc.  The cover letter informed the veteran that his appeal 
should address the benefit he wanted, the facts he disagreed 
with and the errors he believed had been made in the law.  He 
was also informed of the need to make a timely submission of 
the appeal.  In December 1996, the RO received a notice of 
disagreement on the rating for PTSD.  Neither the veteran's 
statement nor the representative's cover letter mention the 
other issues.  A supplemental statement of the case, on the 
rating issue was sent to the veteran in December 1996.  In 
April 1997, the RO received an appeal form in which the 
veteran stated, "I have received my SSOC dtd. 12/23/96.  I 
disagree with the 10% evaluation assigned for my PTSD.  
Please proceed with my appeal."  There was no mention of the 
other issues.  Review of the claims folder does not disclose 
any other communication from the veteran or his 
representative which could be construed as an adequate and 
timely substantive appeal.  

In December 1997, the veteran's local representative made a 
presentation which included service connection for 
degenerative joint disease of multiple joints, including 
shoulders and both hips, with avascular necrosis of the left 
hip, as secondary to the service-connected disability of 
postoperative lumbar disc disease; service connection for 
dermatitis as the result of exposure to herbicides; an 
increased rating for the postoperative residuals of lumbar 
disc.  This can not be considered a timely appeal.  
38 C.F.R. 20.302(b) (1998).  The RO certified those issues 
and the increased rating for PTSD to the Board in December 
1997.  The national level representative made a presentation 
on all four issues in January 1998.  

In September 1998, the veteran and his representative were 
informed that the Board intended to take action to dismiss 
the claims under the provisions of 38 C.F.R. § 20.202 (1998) 
and that they had 60 days to present written argument or to 
request a hearing to present oral argument on the issue.  
Neither the veteran nor his representative have responded.  


ORDER

The claim of entitlement to service connection for 
degenerative joint disease of multiple joints, including 
shoulders and both hips, with avascular necrosis of the left 
hip, including whether new and material evidence has been 
submitted to reopen the claim, is dismissed.  

The claim of entitlement to service connection for dermatitis 
as a result of herbicide exposure, including whether new and 
material evidence has been submitted to reopen the claim, is 
dismissed.  

Th claim of entitlement to an increased rating for 
postoperative lumbar disc disease is dismissed.  


REMAND

The GAF (Global Assessment of Functioning) score on the March 
1997 VA examination was 56.  The examiner indicated that it 
had been stable at that level for a 12 months.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1991).  On admission to a VA 
hospital, in June 1997, the GAF score was assessed at 30.  
The hospital summary shows that the veteran improved but does 
not show the GAF score when he was discharged from the 
hospital.  Another examination must be conducted to 
determined the current extent of the disability.  

The issue of entitlement to an increased rating for PTSD is 
REMANDED to the RO for the following:  

1.  The RO should obtain a complete copy 
of VA outpatient treatment reports, since 
March 1995, and associate them with the 
record.  

2.  The RO should schedule the veteran for 
a VA psychiatric examination.  

The entire claims folder, a copy of the 
current rating criteria for PTSD, and a 
copy of this Remand must be made available 
to and be reviewed by the examiner prior 
to the examination.  In the report, the 
examiner should acknowledge that the 
claims folder was reviewed.  

Any necessary special studies or tests are 
to be accomplished and the results 
discussed in the final report.  

The report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
With regard to the new rating criteria, 
the examiner should indicate which 
manifestations listed in the criteria are 
or are not present.  

The psychiatrist should describe how the 
symptoms of the service-connected PTSD 
affect the veteran's social and industrial 
capacity.  The examiners should assign a 
numerical code under the GAF Scale.  It is 
imperative that the physicians include a 
definition of the numerical code assigned.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998') ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)

Following completion of these actions, the RO should review 
the claim for an increased rating for PTSD under the criteria 
in effect when he filed his claim and the current criteria.  
The disability should be rated under the most favorable 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In accordance with the current appellate procedures, 
the case should be returned to the Board for completion of 
appellate review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 10 -


